ACCEPTED
                                                                                                                   02-17-00107-CV
                                                                                                        SECOND COURT OF APPEALS
                                                                                                              FORT WORTH, TEXAS
                                                                                                                12/12/2017 3:02 PM
                                                                                                                    DEBRA SPISAK
                                                                                                                            CLERK




           1300 Summit Avenue, Suite 650, Fort Worth, Texas 76102 Tel: (817) 276-6000 Fax: (817) 276-6010
                                                                                              RECEIVED IN
                                                                                        2nd COURT OF APPEALS
                                                                                          FORT WORTH, TEXAS
                                                                                        12/12/2017 3:02:17 PM
                                                  December 12, 2017                         DEBRA SPISAK
                                                                                                 Clerk

       Court of Appeals Second District of Texas
       Attn: Court Coordinator


               RE:      Christi Schreiber, et al vs. Board of Adjustment of the City of Fort Worth, et al
                        Court of Appeals Number: 02-17-00107-CV
                        Trial Court Case Number: 153-284091-16

       Dear Court Coordinator:

              Please be advised that I have set aside the following dates for vacation and request that no
       hearings, trials or other matters be set on these dates in the above cause:

               December 25, 2017 – January 12, 2018

              Thank you for your attention in this matter. By copy of this letter I am notifying all
       counsel of this request.

                                                                 Sincerely,




                                                                 Michael Handy

       MH/mgr




Arlington • Bedford • Carrollton • Dallas • Fort Worth (Hulen) • Fort Worth (Main St.) • Fort Worth (Summit) • San Antonio
          Midland/Odessa • Houston/Clear Lake • Plano • Grand Prairie • Mesquite • Texarkana • Weatherford